

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of the 29th day of May, 2019, by and between WYNN RESORTS, LIMITED
(“Employer”) and ELLEN WHITTEMORE (“Employee”). Capitalized terms that are not
defined herein shall have the meanings ascribed to them in the Agreement (as
defined below).


RECITALS


WHEREAS, Employer and Employee have entered into that certain Employment
Agreement, effective as of August 2, 2018 (the “Agreement”); and


WHEREAS, Employee is willing and Employer desires to modify certain terms and
conditions to the Agreement as more fully set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in the
Agreement, the parties hereto agree as follows:


1.Amendments.
  
a.     Employer and Employee hereby agree to amend Section 1(c)(vii) of the
Agreement in its entirety to read as follows:
 
(vii)
Employee’s willful neglect, refusal, or knowing failure to discharge Employee’s
duties (other than due to physical or mental illness) commensurate with
Employee’s title and function, or Employee’s failure to comply with a lawful
direction of Employer or its board of directors;

b.    Employer and Employee hereby agree to amend Section 7(a) of the Agreement
in its entirety to read as follows:


(a)    Base Salary. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of Seven Hundred Thousand Dollars ($700,000.00) per annum, payable in
such installments as shall be convenient to Employer (the “Base Salary”).
Employee shall be subject to performance reviews and the Base Salary may be
increased but not decreased as a result of any such review. Such Base Salary
shall be exclusive of and in addition to any other benefits which Employer, in
its sole discretion, may make available to Employee, including any discretionary
bonus, profit sharing plan, pension plan, retirement plan, disability or life
insurance plan, medical and/or hospitalization plan, or any and all other
benefit plans which may be in effect during the Term.


c.    Employer and Employee hereby agree to amend Section 7(b) of the Agreement
in its entirety to read as follows:









--------------------------------------------------------------------------------




(b)Bonus Compensation. Employee will participate in the Employer’s Amended and
Restated Annual Performance Based Incentive Plan for Executive Officers with an
annual target bonus of no less than 200% of the Base Salary. Employee shall also
be eligible to receive a bonus at such times and in such amounts as Employer in
its sole and exclusive discretion may determine. Employer retains the discretion
to adopt, amend or terminate any bonus plan at any time prior to a Change of
Control.


d.    Employer and Employee hereby agree to amend Section 7 of the Agreement
with the addition of the following provision (i):
    
(i)    Annual Equity Grant.  Beginning with the Effective Date, Employee shall
be eligible to receive an annual restricted share grant of Wynn Resorts, Limited
common stock with a target value equivalent to no less than 150% of the annual
Base Salary actually received by Employee in effect at the end of the applicable
year, with vesting requirements consistent with comparable positions in the
Company.  Employee and Employer will enter into a separate restricted stock
agreement incorporating the terms and conditions of the grant, including the
grant date, vesting schedule, and termination provisions.


2.    Effectiveness. The amendments set forth in Section 1 shall be effective as
of May 29, 2019.


3.    Other Provisions of Agreement. The parties acknowledge that the Agreement
is being modified only as stated herein, and agree that nothing else in the
Agreement shall be affected by this Amendment.


    
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.


WYNN RESORTS, LIMITED                
/s/ Matt Maddox
Matt Maddox, Chief Executive Officer

            


EMPLOYEE
/s/ Ellen Whittemore
Ellen Whittemore





- 2 -

